DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13: On line 2, “the container” should recite “the liquid container” to coincide with previous recitations of the element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “e.g. an elastomeric buffer element” in line 3. The phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the sake of examination, the limitation will be interpreted as not required by the claim.
Claim 10 recites the limitation “liquid container is closed on its outlet side” in line 2. It is unclear if this “outlet side” is a part of the liquid container or another element. For the sake of examination, the limitation will be interpreted as reciting “an outlet side of the liquid container is closed”.
Claim 11 recites the limitation “the inlet side” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “an inlet side”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 13-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 2653604).
Regarding claim 1, Hein discloses a method for needleless injection of liquid into a substrate, in particular a liquid, pharmaceutical or cosmetic product into a biological tissue (Col 1, lines 1-6), in which the liquid is ejected from a liquid container (28, Fig 1) and through an outlet nozzle (12, 13, and 21, Fig 1) and exits this outlet nozzle at a high ejection velocity as a liquid jet which enters the substrate (Col 2, lines 17-23), wherein the liquid container together with the liquid contained therein is accelerated to an initial velocity before the liquid is ejected from the liquid container through the outlet nozzle (Col 5, lines 3-29; supporting member 25 moves to the right as seen in Fig 2 which moved ampoule 28 contained within before the injection of medicament from nozzle 12).
Regarding claim 2, Hein discloses the movement of the liquid container (28, Fig 1) after acceleration to the initial velocity is stopped while the liquid contained therein continues to be moved and is ejected through the outlet nozzle (Col 5, lines 3-29; the ampoule 28 moved along with supporting member 25, but stops at the end of the stroke while the medicament is expelled from the nozzle 13).
Regarding claim 4, Hein discloses an injection device (device of Fig 1) for needleless injection of liquid into a substrate, in particular of a liquid, pharmaceutical or cosmetic product into a biological tissue  (Col 1, lines 1-6), comprising a housing (5, Fig 1) for accommodating a liquid container (28, Fig 1) containing the liquid and ejector device (37, 38, 39, 40, Fig 1) for ejecting the liquid from the liquid container through an outlet nozzle, characterized by an acceleration device (7 and 33, Fig 1) for 3GGS/rkaccelerating the liquid container with the liquid contained therein to an initial velocity inside the housing (Col 3, lines 31-37) and a deceleration device (portion of 25 near numeral 31’ that receives ampoule 28 at the end of the stoke, Fig 2) for stopping the movement of the liquid container (See Fig 2).
Regarding claim 5, Hein discloses the acceleration device (7 and 33, Fig 1) comprises a pressure piece (33, Fig 2) arranged on or acting on a rear of the liquid container opposite the outlet nozzle (See Fig 2), which pressure piece is acceleratable together with the liquid container and the liquid contained therein in the housing to the initial velocity by means of the ejector device (Col 4, lines 40-47).
Regarding claim 6, Hein discloses the deceleration device (portion of 25 near numeral 31’ that receives ampoule 28 at the end of the stoke, Fig 2) is substantially formed by a stop acting between the housing and the liquid container (28, Fig 1) (Col 4, lines 35-40; See Fig 2 wherein the ampoule 28 contacts and stops at the wall of 25).
Regarding claim 7, Hein discloses the stop is provided with a stop damper (head portion of 30, Fig 2; Col 3, lines 18-30).
Regarding claim 8, Hein discloses the liquid container (28, Fig 1) has a cylinder space (Space between stoppers 29 and 30, Fig 1) containing the liquid, into which cylinder space the pressure piece (33, Fig 2) is insertable (Col 4, lines 40-47; See Fig 2).
Regarding claim 9, Hein discloses the liquid container (28, Fig 1) has a container outlet (outlet closed off by stopper 30, Fig 1) adapted to an inlet cross-section (21, Fig 1) of the outlet nozzle (Col 3, lines 21-30; the container outlet and inlet cross-section are adapted to one another by needle 31).
Regarding claim 10, Hein discloses liquid container (28, Fig 1) is closed on its outlet4GGS/rk First Preliminary Amendment side with a membrane or a pierceable plug (30, Fig 1) which is pierceable by a hollow needle for opening the liquid container (Col 3, lines 21-30).
Regarding claim 11, Hein discloses the hollow needle (31, Fig 1) is provided on an inlet side (side near opening 21, Fig 1) of the outlet nozzle (Col 3, lines 21-30; See Fig 1).
Regarding claim 13, Hein discloses the liquid container (28, Fig 1) has an acceleration zone (space between stopper 29 and 21, Fig 1) which preferably converges from the cross-section of the cylinder space towards the inlet cross-section (21, Fig 1) of the outlet nozzle (See Fig 1-2, the ampoule 28 moved within the acceleration zone).
Regarding claim 14, Hein discloses the outlet nozzle (12, 13, and 21, Fig 1) is arranged replaceably on the liquid container (28, Fig 1) (Col 5, lines 54-75; Since the ampoule 28 is replaceable, the outlet nozzle is replaceably arranged or coupled with the ampoule).
Regarding claim 16, Hein discloses the liquid container (28, Fig 1) is replaceably accommodatable in the housing (Col 5, lines 54-75).
Claims 4, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau (US 6132395).
	Regarding claim 4, Landau discloses an injection device (device of Fig 3) for needleless injection of liquid into a substrate, in particular of a liquid, pharmaceutical or cosmetic product into a biological tissue (Col 1, lines 5-6), comprising a housing (housing of injector 32, Fig 3) for accommodating a liquid container (512, Fig 17A; cartridge 512 and nozzle 514 are analogous to cartridge/nozzle assembly 10 in Fig 3 which should the housing accommodating assembly 10 in space 38) containing the liquid and ejector device (mechanisms of injector 32) for ejecting the liquid from the liquid container through an outlet nozzle (552, Fig 17A), characterized by an acceleration device (44, Fig 3) for 3GGS/rkaccelerating the liquid container with the liquid contained therein to an initial velocity inside the housing (Col 8, lines 4-17; Col 6, lines 24-28; As described the ram 44 actuates the cartridge 512 immediately before use) and a deceleration device (wall of 514 radial to the needle 578, Fig 17B) for stopping the movement of the liquid container
	Regarding claim 10, Landau discloses liquid container (512, Fig 17A) is closed on its outlet4GGS/rkAmendment dated May 7, 2020First Preliminary Amendment side with a membrane (556, Fig 17A) or a pierceable plug which is pierceable by a hollow needle (578, Fig 17A) for opening the liquid container (Col 8, lines 4-17)
	Regarding claim 12, the hollow needle (578, Fig 17A) is formed in one piece with the outlet nozzle (552, Fig 17A) or forms the outlet nozzle itself (See Fig 17A, the nozzle and hollow needle are formed within the same piece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2653604) in view of Tavger (US 2018/0099140).
Regarding claim 3, Hein discloses all of the elements of the invention as discussed above, however, is silent regarding before and/or while passing through the outlet nozzle, the liquid jet] is set in rotation about its jet axis at least on its outer circumference.
Tavger teaches a method of needleless injection wherein before and/or while passing through the outlet nozzle (23, Fig 2), the liquid jet is set in rotation about its jet axis at least on its outer circumference (Para 0084, lines 17-20; Para 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle tip disclosed by Hein to be a rotating tip as taught by Tavger in order to have a needless injection device wherein the liquid volume permeation can be adjusted based on rotation velocity (Para 0087).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2653604) in view of Hunter (US 2010/0016827).
Regarding claim 15, Hein discloses all of the elements of the invention as discussed above, however, is silent regarding the ejector device has an electromagnetically, chemically and/or gas operated drive.
Hunter teaches a needleless injection device (100, Fig 1) comprising an ejector device that has an electromagnetically operated drive (Para 0006 and Para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ejector device disclosed by Hein to be an electromagnetic actuator as taught by Hunter in order to have more control in transferring a substance across a surface of a biological body (Para 0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783